Per Curiam: :
The court below correctly held that the contract declared upon was against public policy, and therefore void. It is true a somewhat similar contract was sustained in Maffet v. Iiams, 103 Pa. 266. In that case, however, it appeared affirmatively that the agreement was known and assented to by the defendant in the execution and all the lien creditors who were or could be affected by it. 11n the case in hand, the defendant was dead and he could not of course assent or dissent. But his heirs stood in his shoes, and there was no evidence that they ever knew of the arrangement. It is true, it was alleged that the property was not worth the liens and no one could have been injured. We cannot sustain the agreement upon this narrow ground. The allegation may be true, but it would introduce an uncertain element into judicial sales, were we to sustain such an agreement upon the ground that the property was not worth the liens. As a general rule the defendant in an execution, or those who stand in his place, have an interest in making the property bring its full value. Hence an agreement by which persons are debarred from bidding must have the sanction of the defendant. In Slingluff v. Eckel, 24 Pa. 472, it was held that an agreement at sheriff’s sale of real estate to pay the judgment of another, if the latter would not bid, the former being permitted to purchase the property at the sale, was fraudulent as to the debtor or his creditors, and could not be enforced by suit.
Judgment affirmed.